Citation Nr: 1144234	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  97-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals for shell fragment wounds of the right arm.

2.  Entitlement to a compensable disability rating for service-connected residuals for shell fragment wounds of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.  According to his DD Form 214, he also had 1 year, 9 months, and 26 days of "other service."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that five issues were referred to the agency of original jurisdiction (AOJ) for consideration in its remand of August 2003.  The issues consisted of two claims for compensation under 38 U.S.C.A. § 1151 for disabilities resulting from surgery and/or treatment provided at VA medical facilities.  One claim involved surgery of the cervical spine and the second involved treatment for an eye condition.  The Board also referred the issues of whether new and material evidence had been received to reopen claims for service connection for left knee and left ankle disabilities.  Finally, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was referred.

A review of the claims folder reflects that the Veteran was granted entitlement to a TDIU rating by way of a rating decision dated in September 2004.  However, there is no indication in the record provided to the Board that the AOJ has adjudicated any of the remaining four issues that were previously referred.  Accordingly, the two issues involving compensation for disabilities under 38 U.S.C.A. § 1151, and the two new and material evidence issues, are again referred to the AOJ for such further action as may be necessary.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of shell fragment wounds (SFW) of the right arm are manifested by evidence of a tender, superficial scar without evidence of muscle group involvement or limitation of function.  

2.  The Veteran's residuals of SFW of the neck are manifested by subjective complaints of pain.  The evidence does not demonstrate a visible scar for the SFW.  There is no muscle group involvement or limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of shell fragment wounds of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, Diagnostic Codes 7800-7805 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 

2.  The criteria for a compensable disability rating for residuals of shell fragment wounds of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, Diagnostic Codes 7800-7805 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the Veteran's claims folder consists of 17 volumes.  Approximately half of the volumes consist of VA medical records.  All 17 volumes have been reviewed as part of the Board's appellate review of this case.

The Veteran served on active duty from September 1949 to October 1952.  This included combat duty in Korea.  The Veteran was wounded on two separate occasions.  The event pertinent to this appeal took place in September 1950.  The service treatment records (STRs) contain the relevant field treatment and hospital records.  According to a field entry of September 20, 1950, the Veteran sustained a penetrating wound from a mortar round of the right arm and a perforating wound of the left thigh.  A hospital cover sheet listed the Veteran as sustaining a penetrating wound of the right arm and perforating wounds of the neck and left thigh at the time of admission on September 23, 1950.  An entry from September 28, 1950, noted that all of the Veteran's wounds were healing well.  It was noted that small pieces of shrapnel were removed from the right arm.  An x-ray of the hand in October 1950 was interpreted to show no evidence of fracture or foreign bodies.  The records also show that there was no nerve or artery involvement for either the right arm or neck wounds.

The Veteran was treated for his several wounds and returned to duty on October 30, 1950.  The final diagnoses were SFW, penetrating of the right arm and neck and a perforating wound of the anterior aspect of the left mid-thigh.  The Veteran required additional treatment for his left thigh wound and malaria but there was no further treatment for right arm and neck wounds.  

The Veteran was wounded a second time in March 1951.  At that time he sustained more severe wounds to his left leg and hip. 

The Veteran's separation physical examination of October 1952 noted combat scars on the left lower limb.  There was no mention of any other SFW scars.  

The Veteran submitted his initial claim for VA disability compensation benefits in November 1952.  He sought service connection for; inter alia, the wounds to his left lower extremity and malaria.  He made no mention of his right arm or neck wounds.

Adjudication of his SFW claim was deferred pending an examination.  However, the Veteran failed to report for his examination and his claim was denied in March 1953.

The Veteran requested to reopen his claim for service connection in April 1954.  He was afforded a VA examination in June 1954.  In regard to the right arm, the examiner stated that there was a 1-inch linear, pale, barely perceptible scar and also a barely perceptible pea-sized scar on the extensor aspect of the right forearm.  The scars were said to be asymptomatic.  The examiner also said there was a minute, pea-sized, barely perceptible scar on the radial aspect of the right hand that was also asymptomatic.  No scar was noted on the neck and the skin examination was reported as normal.  Moreover, the Veteran made no complaints regarding his SFW of the neck, either by way of a scar or of any musculoskeletal problems.  

The Veteran was granted service connection for residuals of a SFW of the right arm and neck, as a single disability, in June 1954.  He was awarded a noncompensable disability rating.  The disability was rated as a scar under Diagnostic Code 7805.  He was also granted service connection for residuals of SFW of the left lower leg, involving Muscle Groups XI and XII and service connection for residuals of a SFW of the left thigh.

The Veteran sought an increased rating for his service-connected disabilities in April 1959.  In particular, he related additional problems involving his left leg.  He made no specific complaint regarding his right arm or neck scars.  The claim was denied in May 1959.

The Board notes that evidence of record shows that the Veteran was granted retirement from Federal civil service in March 1964.  The notice letter said the disabilities involved peroneal palsy with foot drop, periarthritis, tendinitis and traumatic neuritis.  

The Veteran again sought an increased rating for his right arm and neck SFW disabilities, along with his other disabilities, in December 1977.  The Veteran submitted lay statements and medical evidence in support of his claim.

The medical evidence included a statement from W. J. Segda, M.D., who said the Veteran had continued disability from his war injuries of the left leg, right arm and neck.  Dr. Segda did not provide any specific information as how the disabilities affected the Veteran.  He also said the Veteran had suffered fractures of the talus, tibia and base of the 1st metatarsal on the right side as well as fractures of L2, and left os calcis from which he was convalescing.  A separate note from S. C. Klemek, M.D., confirmed the same fractures.  Dr. Klemek said they were sustained in August 1977.  A second statement from Dr. Klemek reported that the Veteran sustained his injuries in a fall from a second story ladder.

A lay statement from H. L. Kerns noted that the Veteran had fallen from a ladder on a 2-story building in August 1977.  Another party, R. M. Painter, said she was aware of the Veteran experiencing pain in his right arm that caused numbness in his hand and fingers and seemed to bother him more in cold and damp weather.  Of note, neither party, as well as another person, provided any evidence that the Veteran experienced any type of neck-related symptoms as a result of his SFW.

The Veteran was afforded a VA examination in March 1978.  The examiner noted the Veteran's scars on his right arm, neck, and wrist near the thumb without further description.  X-rays of the cervical spine were taken at that time and interpreted to show narrowing of the 3rd and 6th cervical interspaces and generalized hypertrophic change on the adjacent vertebral bodies.  There was no evidence of fracture or bony destructive process.  The hypertrophic changes were said to indicate spondylosis.  An x-ray of the right forearm and wrist found no evidence of fracture and no opaque foreign bodies in the soft tissue of the forearm or wrist.  

The Veteran's claim was denied in April 1978.  He testified at a hearing at the RO that he was retired from his Civil Service employment as a result of his service-connected disabilities involving his left leg.

The Veteran submitted a letter from Dr. Segda that was dated in October 1978.  Dr. Segda said he had followed the Veteran for 15 years or more.  He noted the Veteran suffered various injuries during service to include his neck and right arm.  He said the Veteran had complained of numbness in both hands on numerous visits.  This had not improved in the last 10 years.  

The Veteran also submitted a report for a cervical spine x-ray done in December 1976.  The report said there was moderately advanced degenerative changes with narrowing at C3-C4 with encroachment on the neural foramina at this level and narrowing at C6-C7.  

The Veteran was afforded a VA examination in November 1978.  The examiner stated that there was no visible scar on the neck.  There was a 2-centimeter (cm) scar at the base of the right thumb with no limitation of motion.  The examiner reported that the Veteran complained of bilateral analgesia that extended up both arms, almost to the shoulders.  The assessment was residuals of SFWs of the right arm and neck.

The Veteran submitted additional medical evidence to support his increased rating claim in April 1979.  This included a report from R. B. Brown, M.D.  Dr. Brown's report focused mostly on the Veteran's lower extremities; however, he noted that the Veteran had suffered several injuries in Korea.  In his list of conclusions, Dr. Brown said the Veteran had cervical spondylosis, demonstrated by x-rays.  He also said that he did not believe this "has anything whatever to do with his earlier [Korea] injuries."

The Veteran submitted a statement in April 1979 wherein he said that x-rays showed that C3-C4 and C6-C7 were damaged.  He said he experienced severe pain, dizziness, stinging, and numbness down through the left arm to his 2nd, 3rd, and 4th fingers and, at times, the pain would shift to his right arm, causing the same problem in his thumb and fingers.  The Veteran stated that this was from being wounded in the left side of his neck.  

The Veteran was afforded a VA examination in July 1979.  The examiner noted the Veteran's wounds to the right arm and neck in Korea.  The examiner said the Veteran reported that his wound of the right thumb, on the radial side of the metacarpal phalangeal (MCP) joint, would get stiff and was numb.  He said the wound interfered with his grip and that it was reduced by half because he could not grasp and oppose his thumb more than about half of its normal function.  The Veteran also said that he had paresthesia and loss of strength of the right arm compared to the left.  In regard to his neck, the examiner noted prior cervical x-ray findings.  The Veteran said that if he leaned to the left he would develop numbness and stinging in the three middle fingers of his left hand.  If he leaned to the right, he would experience the numbness and stinging in his right middle three fingers.  

The examiner said that the Veteran's right thumb grip was reduced by 50 percent because he could not oppose the fingers adequately.  In regard to the neck scar, the examiner said there were minute scars located on the left side, posterior aspect of the neck.  Among the several diagnoses, the examiner found discogenic disease of C3-C4 and C5-C6 with spondylosis, and osteoarthritis of the vertebral bodies.  He also said there was a SFW of the right forearm, wrist and thumb.  The examiner said there was a reduced function of the right thumb by 50 percent.  There was no diagnosis of a SFW of the neck included.  

The Board denied the Veteran's claim for increased ratings for SFWs of the right arm and neck in August 1980.  The Board found that the Veteran's SFWs of the right arm and neck had been static for many years.  The results of the cervical spine x-rays were noted but the Board found the discogenic disease was unrelated to the SFW wound of the neck.  In addition, the determination that the Veteran had reduced function of his right thumb was found to be unrelated to his SFW but rather related to his cervical spine discogenic disease.  The SFW of the right arm and SFW of the neck were said to be manifested by asymptomatic scars.

The Veteran reopened his claim for increased ratings for his several service-connected disabilities, along with seeking service connection for additional disabilities in 1982.  He repeated his prior assertions that his cervical spine condition was the result of his SFW wound to the neck.  This included the stinging and numbness that he experienced in both arms.  To that end he submitted much of the same medical evidence that was of record from the 1950s to the Board decision of August 1980.  He also submitted additional medical evidence, some of which is relevant to the issues on appeal.

The Veteran submitted a VA examination report that appears to have been used in his Civil Service disability determination.  The report was dated in March 1964.  The examiner recorded that the Veteran reported sustaining a shrapnel injury, combined with a gunshot injury, in the area of the left knee.  The Veteran also said the left side of his neck was injured and the posterior aspect.  The examiner said this was probably by being struck with stones, perhaps ricocheting from a nearby object from the explosion.  The involvement of the neck was disabling for only a short period of time.  The examiner said the Veteran had some cervical symptoms of an intermittent nature which could be residual from being wounded.  The examiner said examination of the neck and upper extremities was not objectively revealing.  It was essentially negative.  There was mild neck pain at times and the Veteran said he would feel a hot sensation in the muscles when he would turn his neck.  The examiner stated there was nothing objectively to complement this complaint.  The pertinent diagnoses were periarthritis and tendinitis of the right shoulder and traumatic arthritis of the left neck region.

VA treatment records for the period from 1960 to 1983 were submitted.  The records contained no complaints relative to the right arm or neck from 1960 until 1979.  A December 1979 entry recorded that the Veteran complained that his SFW of the neck caused numbness and slowly increasing weakness in the left arm and fingers and his right arm.  However, an entry from October 1980 attributed the Veteran's neck pain as "probably" due to his cervical arthritis.  A private electromyography (EMG)/nerve conduction velocity (NCV) study from January 1983 reported that the Veteran had findings compatible with an early carpal tunnel syndrome (CTS) or compression of the median nerve in the region of the right wrist.  Additional entries from 1983 related the Veteran's complaints of neck and arm pain to his cervical spine diagnosis and possible thoracic outlet syndrome.  

The Veteran was afforded a VA examination in November 1983.  The examiner had previously evaluated the Veteran in 1979.  The examiner stated that the Veteran sustained a shrapnel wound to the right arm and a fracture of the neck.  He also said the Veteran sustained severe damage to the arteries in the right arm and hand.  Unfortunately, the examiner was in error in reciting the extent of the Veteran's September 1950 wounds as they were superficial and, as clearly stated in the STRs, involved no artery or nerve damage.  Moreover, there was no injury to the cervical spine noted and no fracture of the cervical spine had been identified on any x-ray report in the 33 years subsequent to the Veteran being wounded.

On physical examination the Veteran was noted to have a 3/4-inch scar on the right arm.  It appears the examiner identified the area as on the radial side of the right thumb at the MCP joint.  The examiner said the Veteran had full function of the arm with pronation and supination.  The Veteran complained of a 50 percent loss in hand grip; the examiner said some of this was subjective.  There were no scars visible on the forearm.  The Veteran complained of paresthesia down the neck and shoulders.  The examiner stated that there was no visible scar on the neck.  The pertinent diagnoses were spondylosis of the cervical spine, C3-C7, with nerve damage on the left side, SFW of the right forearm and right thumb, and symptomatic scar of SFW of the right thumb.

The Board denied the Veteran's claim for an increased rating for SFWs of the right arm and neck in November 1984.  The Board cited to the STR evidence as to the severity of the Veteran's September 1950 wounds.  The several VA examinations of record were also reviewed as well as private medical evidence.  VA treatment records were also considered along with the Veteran's specific contentions regarding his current cervical spine disorder being related to his SFW in service.  The Board found that the Veteran's cervical spine disorder was first identified many years after service and not related to his SFW.  The Veteran's claimed symptomatology of numbness in his right arm was found to be related to his early carpal tunnel syndrome and/or compression of the right median nerve.  The service-connected scars were asymptomatic and did not cause any functional impairment.

The Veteran again sought an increased rating for the two issues on appeal in February 1988.  His contentions were unchanged from prior claims.  His said his current cervical spine disorder was the result of his SFW of the neck in service and that he had residuals that also affected his right arm and thumb.  

VA records that included a period from 1983 to 1988 were added to the claims folder.  A general surgery consultation from May 1983 said that EMG/NCV results were indicative of cervical radiculopathy, C-3-C7, bilaterally.  The examiner said the Veteran's symptoms were indicative of thoracic outlet syndrome.  A later orthopedic clinic note, also from May 1983, said the Veteran had C3-C7 radiculopathy, with the right greater than the left.  The examiner also said that the Veteran had CTS of the right wrist.  

The Veteran was afforded a VA examination in June 1988.  The examiner recorded that the Veteran sustained SFWs to the right forearm, neck and right thumb in September 1950.  The examiner stated that there was no visible scar on the neck; there was no tenderness of paraspinal muscles of the cervical spine.   There was a limitation of active range of motion of the cervical spine with complaints of pain.  The examiner said there was no visible scar on the right arm.  There was a 2-cm healed scar on the lateral aspect of the abductor pollicis brevis (APB) muscle of the right thumb.  There was no limitation of thumb function but there was some decrease in muscle strength to the "F+/G-" on abduction and flexion.  The pertinent impressions were osteoarthritis of the cervical spine, SFW to the right arm, neck, and hand.  

The Veteran's claim was denied in June 1988.  He submitted a new claim for increased ratings in March 1991.  The Veteran's contentions regarding current residuals of his SFWs were unchanged.  He submitted multiple copies of his STRs and private medical records, just as he had with previous claims.  

The Veteran was afforded a VA examination in July 1991.  The examiner said the Veteran complained of stiffness in his right arm.  The examiner noted that the Veteran had been wounded in the right thumb and forearm in 1950.  He said there was no visible scar on the right forearm.  There was a 3/4-inch scar on the radial side of the MCP joint of the right thumb.  There was no limitation of active range of motion of the right thumb.  There was subjective evidence of reduced grip and complaints of stiffness of the thumb.  There was no mention of any scar on the neck or examination of complaints involving the cervical spine.  The impression was residuals of SFW of the right arm and right thumb with no visible scar on the right arm.

The Veteran's claim was denied in August 1991.  He did not appeal the denial of his claim.

Associated with the claims folder is a VA discharge summary dated in August 1991.  The summary was in regard to cervical spine surgery performed on the Veteran.  He was noted to have a long history of pain in both arms, right greater than the left, especially on neck extension.  The summary said that preoperative magnetic resonance imaging (MRI) scan and plain x-rays demonstrated instability at C4-C5, with probable root compression secondary to the instability.  It was also noted that the Veteran had significant foraminal stenosis and this correlated with physical examination of C5-C6 and C6-C7.  The Veteran underwent C5-C6, C6-C7 bilateral foraminotomies and C4-C5 posterior lateral column plating.

The Veteran sought an increased rating for his right arm and neck SFW disabilities in December 1993.  VA treatment records for the period from January 1991 to January 1993 were obtained.  They contained entries regarding postoperative visits after the cervical spine surgery in August 1991.  

The Veteran was afforded a VA examination in February 1994.  It appears the examiner was not given access to the Veteran's claims folder.  She noted the Veteran's SFW of the neck in service in 1951 [sic] and said that the Veteran could not recall whether there was any surgery done at that time.  There was no surgery as per the STRs.  She also noted that the Veteran sustained an injury to the cervical spine in 1977 and that he underwent surgery on his cervical spine in 1991.  

The examiner further noted that the Veteran had a history of SFW of the right forearm and right thumb.  He complained of stiffness and muscle spasm when he would try to move his forearm.  He also complained of localized tingling and a needle sensation feeling over the tip of the right thumb.  The examiner reported physical findings for the "left" forearm but this appears to be a dictation error in that she correctly identified the proper forearm previously.  She said there was no visible scar but that there was tenderness over the distal forearm area with slight muscle flabbiness throughout the forearm muscles.  

As for the right thumb, the examiner said there was a well-healed horizontal, superficial surgical wound over the dorsum of the MCP joint that was 1-inch long.  There was localized tenderness with no apparent inflammatory sign.  The examiner said there was a history of CTS of the right hand with surgical release.  An x-ray of the right hand was interpreted as being a normal study.  The pertinent assessments were residuals of SFW to the cervical spine, left hip, knee and distal leg, and residuals from SFW of the right forearm and right thumb.

The RO denied the Veteran's claim in December 1994.  The RO noted that there was no evidence to show the Veteran's service connected scars were tender and painful on examination or that they were poorly nourished with repeated ulcerations.  The rating decision denied service connection for SFWs of the right hand and right thumb.  The determination was that there was no evidence of such wounds in service.  

The Veteran did not appeal the denial of the increased rating claim.  Rather he submitted a statement, with evidence, asking for an increased rating in May 1995.  The RO informed the Veteran the evidence was duplicative of prior submissions in June 1995.  The Veteran later submitted a copy of the operative report for his cervical spine surgery in August 1995.

The Veteran was afforded VA examinations to assess his service-connected scar and muscle disabilities in September 1995.  The scar examiner noted the Veteran being wounded in Korea, to include the right thumb.  He did not mention the neck or right forearm.  In regard to the right thumb, the examiner said the scar was thin, atrophic, and unobtrusive.  The Veteran complained that the scar was sometimes hypersensitive to friction, mild touching or the rubbing of clothing or bedding.  The Veteran said his thumb would respond to light frictional touch with a tingling sensation.  

The VA examiner for the muscle examination provided a more thorough citation to the actual wounds suffered by the Veteran in service.  She noted SFWs of the neck, right forearm, and right thumb.  The examiner noted that the Veteran suffered a neck injury in 1977; the Veteran reported that he sustained a fracture.  She also noted he had cervical spine surgery in 1991.  The Veteran reported experiencing pain in his right forearm when he tried to use it.  He also said he had muscle tightness and spasm especially when he tried to pull his arm around his back.  The Veteran also reported a feeling of pins and needles sensation at the tip of his thumb.  

The examiner noted the Veteran's surgical scar on the back of his neck.  She provided ranges of motion for the cervical spine.  The Veteran was said to have 4/5 muscle strength in the cervical spine muscles.  The examiner said that deep tendon reflexes were slightly decreased in the right upper extremity in biceps and triceps jerk.  She also said that sensation to pinprick stimuli test was unremarkable in both upper extremities except the tip of the right thumb that was slightly diminished. 

The right forearm was noted to have slight diffuse muscle flabbiness and minimal tenderness throughout the medial aspect of the forearm.  The examiner said the range of motion was within normal limits, 0 to 140 degrees.  She said there was a moderate localized sensitive area over the dorsum of the metacarpal bone area where the SFW scar remained.  The examiner said there was 0-50 degrees of flexion, and extension of the MCP joint and 0-75 degrees of motion in the proximal interphalangeal joint.  There was 4/5 muscle strength in the right thumb.  

The examiner noted that x-rays of the right hand reported normal fingers in February 1994.  The examiner provided a diagnosis of residuals from fracture of the cervical spine and surgical intervention; however, she did not relate this as a residual of the SFW sustained in service.  She also provided a diagnosis of residuals from shell fragment injury for the right forearm and right thumb.

The RO denied the Veteran's claim for increased ratings in April 1996.  The RO held that the symptoms associated with the Veteran's cervical spine were not a residual of his service-connected SFW of the neck.  The RO also held that the tenderness of the right forearm was not a residual of the Veteran's service-connected SFW of the right forearm.

The Veteran submitted his notice of disagreement (NOD) in June 1996.  The Veteran listed his neck and right forearm wounds as well as his right thumb.  

VA treatment records for the period from June 1994 to November 1996 were associated with the claims folder.  The Veteran underwent trigger finger release surgeries for his right index finger in June 1995 and his left index finger in November 1996.  The associated records did not relate either problem to the Veteran's SFW of the right forearm or neck.  A rehabilitation medicine consultation was obtained in October 1995.  The Veteran complained of intermittent paresthesia of the right thumb and right forearm.  The request for the consultation noted that the Veteran suffered a SFW to the right thumb in 1954 [sic] and had cervical spine surgery in 1991.  The consultation asked if there was evidence of cervical radiculopathy.  The results of an EMG/NCV study were said to show no significant findings.  A rheumatology consultation of December 1995 noted the prior EMG/NCV results, the Veteran's complaints, and his medical history.  The assessment was tennis elbow.

The Veteran perfected his appeal in August 1996.  He included several pages of comments that provided his specific input as to the several issues on appeal at that time, to include his SFW of the right forearm and SFW of the neck.

The Veteran testified at a hearing at the RO in August 1996.  The Veteran provided testimony as to how his residuals of his SFWs affected his right forearm and neck.  (Transcript pp. 5-6).  He said he would experience a lot of tightness of the muscles in his right forearm if he was picking up a suit case.  He also made reference to another action by gesture that was not described in the transcript.  He also said his SFW of the right forearm affected his grip and that a VA examination showed he had lost 50 percent of his grip.  As to his neck, the Veteran said his SFW caused him to experience grinding and cracking sensations when he would be sitting and turn his head up and down or left and right.  

The Veteran was scheduled for a Board hearing for July 1998.  He failed to report and did not request that his hearing be rescheduled.  The Veteran did submit a significant amount of evidence directly to the Board that was received in July 1998.  The evidence consisted of duplicate STRs, duplicate private medical records, some duplicate VA medical records, and additional VA medical records dating from August 1989 to May 1998, duplicate lay statements, and additional statements as argument in support of his claim.  

The VA records dated from November 1996 to May 1998 were unrelated to the issues on appeal.  The additional lay statements from the Veteran were cumulative of his prior statements regarding his contentions as to the severity of his SFW disabilities.

The Board remanded the case for additional development in September 1999.  A major reason was that the regulations used to evaluate muscle disabilities were amended in 1996.  Further, VA examinations were required to provide complete findings as to the symptoms associated with the Veteran's service-connected disabilities.  The remand included three additional issues, to include the Veteran's more severe left leg disabilities at that time.

VA records for the period from April 1959 to February 1988 and records from 2000 were obtained.  The older records were duplicative of records in the claims folder.  The records from 2000 were unrelated to the issues on appeal.

The Veteran submitted a letter report from a VA physician, Dr. L.M.S., dated in July 1998.  Dr. S. noted the Veteran's history of being wounded in multiple sites.  Dr. S. did not enumerate or describe the respective sites.  Dr. S. said the Veteran experienced frequent discomfort, stinging pain, numbness, and paresthesia of the affected extremities.  The Veteran's fall in 1977 and associated injuries were noted.  The pertinent diagnoses were residuals of multiple SFWs, symptomatic.  Again no specific wound was described.  Cervical spondylosis and degenerative arthritis of the cervical spine were noted.  Dr. S. did not relate the cervical spine findings to any incident of service, to include the SFW of the neck.  Dr. S. said the Veteran had a poor prognosis due to his many disabilities, many not service-related, and was considered to be unemployable and permanently disabled.  

In March 2000, the Veteran was afforded several VA examinations to assess his pending appeal.  In regard to his scars, the examiner noted he had reviewed the then-existing six volumes of the Veteran's claims folder.  He noted the Veteran's wounds to the right forearm and neck in service as well as the injuries sustained in the Veteran's fall in 1977.  The examiner stated he could not visualize a scar associated with the SFW of the neck.  He noted the surgical scar but said it was unrelated to the Veteran's war trauma.  He noted that photographs of the neck were taken.  The examiner also said he was unable to visualize any scars of the right forearm.  He said this was because of the Veteran's hairiness.  The examiner did provide findings related to the Veteran's other SFWs; however, he found no evidence of scars of the neck or right forearm.  The examiner provided color photographs that included a picture of the Veteran's neck, from the right side and from the left.  The only scar visible was the vertical surgical scar located mid-neck and on the back side of the neck.  This was described by the examiner in his report and is not a function of the Board's own assessment.  No specific impression, assessment or diagnosis was provided.

The Veteran was also afforded a neurological examination to assess his claimed symptoms.  The examiner said the Veteran sustained a number of SFWs in service to include his right forearm.  She also noted that the Veteran has several injuries that were unrelated to his war trauma.  She said the Veteran reported that his neck problem dated to a civilian injury.  The examiner said she noted a report from a VA doctor in 1964, a date that preceded the 1977 cervical injury, where the doctor described symptoms that the Veteran related to wartime trauma.

The Veteran was noted to have a history of diabetes for 10 years and suffering significant trauma in his fall in 1977 where he injured his neck.  The examiner noted that the Veteran complained of pain and tensing in the right forearm where a shell fragment had entered.  The examiner said there was some tenderness of the right forearm but no weakness of the deltoid, triceps, biceps, brachioradialis, wrist extension, or grip.  She reported there was a positive Tinel's sign at the right ulnar nerve.  There was also pain and tenderness in the right thumb.  The examiner concluded by saying the Veteran had a number of injuries related to shrapnel that included a soft tissue injury to the right forearm.  She stated that the Veteran's neck and back injuries from his fall in 1977 were unlikely to contribute significantly to the Veteran's injuries due to his SFWs.

The Veteran had a third examination to assess any muscle-related symptoms from his several SFW disabilities.  The examiner noted that the Veteran was wounded on two occasions in service.  The wounds included the neck and right forearm.  The examiner also noted that the Veteran sustained several injuries as a result of his fall in 1977.  Of note was a cervical spine injury that required surgery in 1991.  The examiner said the Veteran mostly complained of weakness, soreness at the site of the SFWs in the left leg, thigh, left cervical area, right arm, and left knee that caused him difficulty walking and doing activities of daily living.  

The examiner said the Veteran complained of chronic neck pain that increased with range of motion.  The Veteran reported experiencing spasm on the left side of the neck and pain with range of motion going down to his left shoulder.  He denied any pain radiating down to his forearm or fingers.  As to the right arm, the Veteran said he had pain when he tried to use the arm with muscle tightness and spasm, especially when he tried to comb his hair or use his right arm behind his back.  The examiner said there was a 3-cm healed scar from the SFW on the left side of the neck.  There was an 11-cm surgical scar.  The examiner went on to describe the surgical scar as tender.  The examiner also provided findings regarding the cervical spine to include ranges of motion.  

The examiner said there was a 1-cm by .5-cm scar on the lateral lower right arm and a second 2-cm scar at the lateral elbow.  He said there was tenderness on palpation of the lateral arm.  There was a limitation in the active range of motion of the right shoulder.  The examiner said the range of motion for the elbow was grossly within normal limits.  The examiner included a report of an x-ray for the right arm that showed corticated densities on the radial aspect of the distal extremity near the humerus that may represent some unfused apophyses or old avulsion fragments.  There was mild degenerative change of the acromioclavicular (A/C) joint.  

The pertinent diagnoses included degenerative disc disease and degenerative arthritis of the cervical spine, status post metallic plate and screw at the level of C4-C5 following a fall injury.  The examiner stated that this was unlikely from the SFW.  A second diagnosis was residual SFW of the left neck.  Finally, the examiner provided a diagnosis of SFW to the right arm with limitation in active range of motion of the right shoulder.  

The RO returned the examination to the examiner for additional input in regard to the specific muscle groups involved, particularly for the left leg disabilities.  The examiner provided an addendum to his report in August 2001.  The examiner again noted the two scars on the cervical spine.  He stated that the 3-cm scar, attributed to the Veteran's SFW, had no tenderness.  The same two scars for the right arm were cited as well as the ranges of motion provided in the earlier report.  The examiner did not change any findings or diagnoses.

In January 2003, the RO issued a rating decision that granted service connection for several additional disabilities as residuals from the Veteran's SFWs in service.  The Veteran was granted service connection for a separate disability of traumatic arthritis of the right shoulder and given a 10 percent rating.  The RO also separated the Veteran's SFW of the right arm and neck as two, distinct disabilities.  The RO established a 10 percent rating, under Diagnostic Code 7804, for SFW residuals of the right arm.  The rating decision relied on the x-rays findings of the right arm and interpreted the results as evidence of retained foreign objects.  Thus, the Veteran was said to have a painful superficial scar with retained foreign objects.  The RO denied a compensable disability rating for the Veteran's SFW of the neck.  The RO determined that there was no functional impairment associated with the Veteran's disability.

The Veteran was scheduled for a Board hearing at the RO in April 2003.  He failed to report for the hearing.  A report of contact of April 4, 2003, recorded that the Veteran's son reported the Veteran was in a nursing home.  He had had a stroke.  

The Board remanded the Veteran's case for additional development in August 2003.  The Board noted that the rating criteria for evaluating skin disabilities, or scars, had changed in 2002.  Any additional treatment records were to be obtained and the Veteran was to be afforded new examinations.

The Appeals Management Center (AMC) wrote to the Veteran in March 2004.  He was informed that the AMC would be conducting additional development in his case.  The Veteran responded in May 2004.  He reported that he experienced spasms, numbness, and pain in his right forearm.

VA records for the period from May 2003 to May 2004 were obtained.  The records document treatment provided to the Veteran as an inpatient at the VA medical center (VAMC) in Lebanon, Pennsylvania.  He had been a patient at a nursing home following his stroke but was admitted to the VAMC in May 2003.  The records primarily relate to the Veteran's every day care and his post-stroke rehabilitation.  His stroke affected his left side.  The Board notes that the Veteran's STRs and his several earlier VA examinations all note him to be left-handed.

The Veteran was afforded a VA neurology examination in November 2004.  The examination assessed the Veteran's service-connected SFW disabilities, to include his left lower extremity.  The examiner said she had reviewed the Veteran's x-ray reports and said there were no shrapnel fragments in the right forearm because they had been removed.  She noted there were none in the neck; however, she said the Veteran had undergone a cervical laminectomy in 1999 [sic] and was not certain if any fragments may have been removed at that time.  The examiner said the Veteran had 5/5 strength in the right hand intrinsics.  There was decreased sensation to pinprick in the right thumb.  She said this may be related to the Veteran's fall in 1977 when he fractured the right metacarpal [sic].  The Veteran was said to have 3-1/2+ reflexes at the biceps, triceps, and brachioradialis on the right.  

The examiner said it was her impression that the Veteran had residuals of multiple neurologic injuries.  She said the Veteran had an injury related to cervical spinal myelopathy that was either caused by the surgery or leading up to the surgery in 1999.  She said this could be exacerbating the pain in the Veteran's right forearm.  The examiner added that the SFW to the neck indicated an impact to the spine itself, which could have contributed to the development of cervical spine disease and necessitating the surgery.  She also said that, although there was no definite weakness or numbness in the right forearm, even with fatigue, attributable to the SFW the Veteran was caused discomfort when he pronated and supinated his right forearm.  She theorized there may be scarring in the right forearm that is not visualized on radiographic examination.  

The Veteran was also afforded a VA muscle/orthopedic examination in November 2004.  (The examiner had previously examined the Veteran in 2000 with an addendum report in 2001.)  The examiner noted that the Veteran was in a VA nursing home at the Lebanon VAMC.  The examiner noted the Veteran was status post cervical fusion in 1999 [sic].  The examiner reviewed the Veteran's service-related wounds and identified a SFW of the left [sic] forearm and left side of the neck.  The examiner then reported that the Veteran said the shrapnel was removed from his right forearm and neck wounds in service.  The examiner stated that there was no visible scar on the right forearm or neck, aside from the laminectomy scar.  The examiner provided findings for a range of motion of the cervical spine.  The final impression was that the Veteran had SFWs of the right forearm and neck by history with no residual scar.  The examiner did not identify any findings on the examination as related to either of the two disabilities.

The Veteran was also afforded a VA examination for his scars.  However, the examiner said the Veteran reported that he had no complaints regarding his service-connected scars and wanted to be evaluated for his psoriasis.

A new examination was conducted to evaluate the scars in March 2005.  The examiner reviewed the STRs and noted that the Veteran sustained SFWs to the right forearm and neck in September 1950.  The examiner said that the Veteran had a scar on the right arm that measured 6-cm by .3-cm and a stellate scar on the right side of the neck that was 1-cm by 1-cm.  There was no pain for either scar, they were not adherent to the underlying tissue and the texture was normal.  Neither scar was found to be unstable and was not elevated or depressed.  The scars were also found to be superficial.  There was no inflammation, edema or keloid formation.  There was normal color for the scars.  The examiner also said there was no area of induration or inflexibility and that there was no limitation of function associated with either scar.  

In June 2006, the Board adjudicated five of the seven issues then on appeal.  However, the two issues remaining on appeal were remanded for additional development.  The Board noted that there had been contradictory findings at VA examinations regarding a neck scar.  Further, range-of-motion studies for the right forearm had not been conducted and color photographs of the scars had not been provided.  

The AMC wrote to the Veteran in July 2006.  He was informed that additional development would be conducted in his case.  He responded that same month that he no additional evidence or information to submit.

The Veteran was afforded three VA examinations in July 2006.  The first of the three was an examination of the muscles on July 14, 2006.  The examiner said she was asked to examine the Veteran's right forearm and neck SFW disabilities.  Although the examiner stated that she had reviewed the Veteran's claims folder (eight volumes at that point) it is clear from the report that she relied strictly on a history of injury as related by the Veteran.  In that regard the examiner recorded that the Veteran sustained a shrapnel injury to the neck and left [sic] forearm in 1950.  The shrapnel was removed in service and the Veteran subsequently had neck surgery where he had vertebrae fused.  The Veteran reported that he had severe spasm and stiffness with contracture of the right arm.  The examiner said the Veteran happened to be right-handed.  (As previously noted, the Veteran is left-handed.)  The Veteran said his neck was very stiff and painful as well, particularly with any lateral movement.  The Veteran reported that he had recently had a stroke that caused him to be left-hemiplegic.  The examiner said the Veteran was now not able to use his right hand which was "the only one he has."  

The examiner identified Muscle Group VI as being involved with the right forearm.  She also said that Muscle Group XXII was involved with the Veteran's SFW of the neck.  The examiner identified a scar on the right forearm that she said was on the elbow and measured 2-inches.  The examiner also referenced the Veteran's surgical scar on the neck and curiously identified it as related to the SFW.  (As the examiner has incorrectly related all of her physical findings to the surgical scar, further reporting of those findings is not necessary.)  The examiner said the Veteran's scar on the right elbow was tender to touch.  The examiner said there was significant strength loss in the right forearm.  She said the right arm muscle group could move the arm up but that the muscles contracted on their own.  The examiner said the Veteran's ability to perform activities of daily living (ADLs) was affected.  Finally, she said the muscle group of the hand could move the joint with assistance.  The examiner provided a diagnosis of severe residuals secondary to injuries to Muscle Group VI of the right [sic] and [Muscle Group] XXII.

A second VA examination was provided on July 19, 2006.  The Veteran's scars were examined.  The examiner stated that he was reviewing three specific scars.  The first scar a 1-cm by 1-cm stellate scar on the right neck as identified in March 2005.  The second scar a 3-cm linear horizontal, scar on the occipital scalp/posterior midline neck that was identified in March 2000.  Finally, a 5.5-cm by 3-millimeter (mm) linear longitudinal scar along the right arm elbow/triceps area.  

The examiner stated that he could not visualize a stellate scar on the neck, either on the right or left side.  The scar on the posterior neck was described by the examiner; however, the scar was related solely to the Veteran's cervical spine surgery and not from a SFW.  The third scar was said to run along the right arm extensor elbow/triceps area.  The examiner said the scar was difficult to visualize at times but it was present.  It was said to be flat and slightly hypopigmented.  There were no keloids, the skin was not bound down, and the scar was stable and well healed.  There was no pain on examination when the scar was palpated.  The scar was superficial with no inflexibility of the skin and there was no limitation of motion caused by the scar.  The examiner said there some minor disfigurement because of the hypopigmented scar.  

There were three color photographs provided.  One was of the right forearm.  A scar was barely discernible as depicted in the examination report.  Two photographs were of the Veteran's cervical spine surgical scar.

The third examination was a VA orthopedic examination on July 25, 2006.  The examiner noted that she had reviewed eight volumes of the claims folder.  The Veteran reported he had worked for the federal government until the early 1960s and then as building contractor in remodeling homes.  The examiner said the claims folder confirmed this.  She also noted that the Veteran sustained SFWs in service with the majority of the injuries occurring to the left lower extremity.  She said that, until 1979, the Veteran's complaints were mostly related to his left lower extremity and not regarding his neck.  She noted the Veteran had sustained SFWs of the neck and right forearm.  The examiner also noted that several entries in the medical records had referenced the left forearm but she confirmed that the STRs reported the SFW to the right forearm.  The examiner further noted that several VA examinations from 1954 to 1964 did not reveal any objective findings of residuals or identifiable problems with the SFWs of the neck or right arm.  They were mentioned in reports but no abnormalities were noted.  

The examiner provided a detailed listing of medical findings contained in the records in the claims folder.  She reviewed the progression of the Veteran's cervical spine problems following his fall in 1977.  She stated that EMG/NCV studies diagnosed mild right CTS but that this was unrelated to the SFW.  The examiner noted that there was no SFW scar visible on the Veteran's neck.  The examiner noted a 3.5-inch surgical scar on the neck.  She conducted range of motion and neurological function studies.  The examiner stated that there was no evidence of any muscle damage in either the right arm or neck due to SFWs.  The examiner said the Veteran was dependent in most ADLs mainly due to his left hemiparesis that was unrelated to his SFWs.  The examiner said the Veteran had been unemployed for a number of years.  She could not make a statement regarding employment due to the Veteran's many medical problems.  The examiner did say that the identified SFWs of the right forearm and neck would not have interfered with his employment.  

The examiner provided pertinent diagnoses of normal physical examination of the right elbow and right wrist.  She also reviewed results of x-rays of the right forearm that showed findings of soft tissue calcification at the lateral humeral epicondyle.  She said these were not related to the SFW or scar.  She said it was most likely due to calcified chronic lateral epicondylitis and most likely the cause of discomfort in the forearm.  The examiner said that, based on a review of the entire claims folder, it appeared that for several years after leaving service, the Veteran's concerns were with his left lower extremity.  His SFW scars of the right forearm and neck were mentioned in VA examinations as findings and were felt to be of minimal significance as the reports indicate.  She said that the first evidence of degenerative changes to the cervical spine was noted in 1976.  She said it would be pure speculation to assume these degenerative changes were due to the SFW and scars of the neck.  She said there was no evidence of foreign bodies and the examination for neck and effects of the SFW to the neck were without any objective evidence.  The examiner said that, based on this information, the present complaint of neck and right arm pain is not due to the SFWs or scars.  They are due to the Veteran's multiple medical problems, including postsurgical changes of the cervical spine fusion and degenerative joint disease of the cervical spine.  She said the Veteran's right arm pain was also associated with his right rotator cuff syndrome.  There was no evidence of right shoulder pain before the neck surgery or after.  

In summary, the examiner said that, although the Veteran had multiple deficits, they were not due to the SFW of the neck or the right upper extremity.  She said the degenerative changes in the cervical spine were least likely due to the SFWs/scars, especially based on the Veteran's age at the time the degenerative changes were noticed and the types of SFW scars noted in the prior examinations and the STR treatment entries.

The AMC issued a supplemental statement of the case (SSOC) in August 2006.  The SSOC listed two of three VA examinations in the evidence section.  The SSOC continued to deny a rating in excess of 10 percent for the residuals of a SFW of the right arm and a compensable disability rating for SFW of the neck.

The Board remanded the Veteran's case for additional development in December 2007.  The Board noted that one VA examiner had referenced a review of VA treatment records dating back to 1998.  The Board noted that it was not certain if all outstanding VA records had been obtained and associated with the claims folder.  A check for outstanding records was to be made.  The Board also noted that the SSOC of August 2006 had not explicitly listed the VA examination report of July 14, 2006.  This was to be addressed in a subsequent SSOC.  In addition, the rating criteria for Muscle Groups VI and XXII, to include the prior and current criteria, were to be provided.

The AMC wrote to the Veteran in February 2008.  He was informed that additional development, primarily obtaining VA treatment records, would be done in his case.

The AMC obtained 117 pages of treatment records from the Lebanon VAMC in May 2009.  The records covered a period from June 1998 to May 2008.   There was no specific treatment provided for the issues on appeal.  The Veteran was noted to have complaints of right arm pain in May 2008.  He related that he experienced paresthesia and tingling in his right hand that would shoot up his arm.  He said he experienced this on a daily basis, mainly when pushing his wheelchair.  He was given a splint for his right wrist as several entries attributed the Veteran's complaints to CTS of the right wrist.

The AMC issued another SSOC in May 2009.  The SSOC listed the new evidence as the above-cited VA treatment records.  No mention was made of the July 14, 2006, VA examination report.  The Veteran's disabilities were evaluated under regulations used to evaluate disabilities of the skin in effect as of August 2002 and, as amended, in October 2008.  Although the SSOC did not include the rating criteria as a separate entry in the pertinent laws and regulations section, there was a listing of the criteria for Muscle Groups I through IV in the reasons and bases.

The Board remanded the case in July 2009.  The Board noted that the AMC had not completely carried out the instructions from the prior remand.  This included providing the Veteran with the rating criteria for Muscle Groups VI and XXII.  In addition, a recent decision by the United States Court of Appeals for Veterans Claims (Court) required additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) in claims for increased rating issues.  Finally, the Board directed any additional VA records from May 2008 be obtained.  If the benefits sought were not granted, the AMC was to issue a SSOC that addressed the muscle criteria discussed, any additional evidence added to the record, and the VA examination of July 14, 2006.  

The AMC wrote to the Veteran to provide the additional VCAA notice in July 2009.

The Board notes that a temporary file was included in the claims folder that included VA records for the period from January 2003 to September 2004.  Further, there were two rating decisions.  The first, dated in February 2004, granted service connection for bilateral hearing loss.  The second, dated in September 2004, granted the Veteran entitlement to a TDIU rating effective from May 19, 2003.  Notice of the rating action was provided in September 2004.  

(The Board had previously referred the TDIU issue to the AMC in its remand of August 2003.  There is no indication in the claims folder that the Veteran has disputed any aspect of the rating decision, to include the effective date.)  

The VA treatment records related to the Veteran's rehabilitative and daily care following his stroke.  Most of the records were duplicative of VA records already obtained.  

Volumes 9 through 17 of the claims folder contain approximately 3,300 pages of VA medical records obtained in the development of the claim.  The records cover a period from June 1998 to September 2009.  A consultation from November 2005 noted that the Veteran had complaints of right hand pain and numbness and tingling in the arm.  The examiner noted that the Veteran was status post right rotator cuff repair and right carpal tunnel release.  There was no discussion of a SFW of the right arm.  The examiner attributed the Veteran's symptoms to his CTS of the right wrist.  The records include a number of similar entries where the Veteran's complaints of right hand pain and numbness were evaluated.  The assessment related his symptoms to CTS.  He was provided with occupational therapy and wrist splints to help with his symptoms.

The majority of the entries relate to treatment for a number of health conditions unrelated to the issues on appeal.  The records also reflect the Veteran's continued treatment at a VA extended care facility from 2003 and beyond.  This includes daily entries on the Veteran's activities, dietary needs, social work entries, as well evaluations for issues unrelated to the current appeal.  

The AMC issued a SSOC in March 2011.  The SSOC provided the rating criteria for evaluation of disabilities involving Groups VI and XXII.  The SSOC noted the VA treatment records added to the claims folder.  Finally, the SSOC addressed the results of the July 25, 2006, VA examination report.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Muscle Regulations

Regulations pertaining to the evaluation of muscle injuries were revised during the pendency of the veteran's appeal.  See Schedule for Rating Disabilities; Muscle Injuries, 62 Fed. Reg. 30,235 (June 3, 1997).  The revisions were effective from July 3, 1997.

Under the "old" regulations, "slight" disability of the muscle contemplated a simple muscle wound without debridement, infection, or effects of laceration; service department record of a wound of slight severity or relatively brief treatment and return to duty; healing with good functional results; and no consistent complaint of cardinal symptoms of muscle injury (i.e., weakness, undue fatigue-pain, and uncertainty or incoordination of movement; see 38 C.F.R. §§ 4.50, 4.54 (1996)) or painful residuals.  Objective findings included minimum scar; slight, if any, evidence of fascial defect, atrophy, or impaired tonus; no significant impairment of function; and no retained metallic fragments.  38 C.F.R. § 4.56(a) (1996).

"Moderate" disability of the muscle contemplated a through-and-through or deep penetrating wound of relatively short track by a single bullet, small shell, or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with moderate disability included evidence of hospitalization in service for treatment of the wound, and consistent complaints from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles.  Objective findings included entrance and (if present) exit scars that were linear or relatively small and so situated as to indicate a short track of the missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and definite weakness or fatigue in comparative tests.  Id. § 4.56(b).

"Moderately severe" disability of the muscle contemplated a through-and-through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular cicatrization.  History included hospitalization for a prolonged period for treatment of a wound of severe grade in service; record in the file of consistent complaint of cardinal symptoms of muscle wounds; and evidence of unemployability because of inability to keep up with work requirements.  Objective findings included entrance and (if present) exit scars that were relatively large and so situated as to indicate a track of missile through important muscle Muscles. Objective findings also included indications on palpation of moderate loss of deep fascia, moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side gave positive evidence of marked or moderately severe loss.  Id. § 4.56(c).

"Severe" muscle disability contemplated a through-and-through or deep-penetrating wound due to a high velocity missile, large or multiple low velocity missiles, explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  There would be a history of hospitalization for a prolonged period for treatment of a wound of severe grade in service; record in the file of consistent complaint of cardinal symptoms of muscle wounds; and evidence of unemployability because of inability to keep up with work requirements.  Objective findings included extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile;  palpation showing moderate or extensive loss of deep fasciae or muscle substance; soft or flabby muscles in the wound area; muscles that did not swell and harden normally in contraction; and tests of strength, endurance, or coordinated movements compared with the sound side that showed positive evidence of severe impairment of function.  Id. § 4.56(d).

If present, the following were also signs of severe muscle disability:  X-ray evidence of minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering, in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current and electro-diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. § 4.56(d).

Under the amended regulations, "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2011).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more  muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of "severe" muscle disability:

	(a)  X-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.

	(b)  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

	(c) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.

	(d)  Visible or measurable atrophy.

	(e)  Adaptive contraction of an opposing group of muscles.

	(f)  Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.
	
	(g)  Induration or atrophy of an entire muscle following simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4) (2011).

Both before and after the regulatory changes, when evaluating damage to muscle groups, disability pictures are based on the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 (revised regulations).

The regulatory change did not result in any material change to the respective rating criteria for Muscle Groups VI or XXII which, both before and after the regulatory change, are evaluated under Diagnostic Codes 5306, 5322, respectively.  38 C.F.R. § 4.73 (2011).

Skin (Scar) Regulations

In addition, the regulations used to evaluate disabilities of the skin, scars in this case, were amended twice during the pending appeal.  Regulations relating to the evaluation of scars were first revised in July 2002.  See Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The revisions were effective from August 30, 2002.  The second revision was in September 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  The revisions were effective from October 23, 2008.  The preamble for the latter change in regulations did note that an individual could request a review of their scar disability under the new regulations; however, any increase based on the new regulations would only be effective from October 23, 2008, at the earliest.  73 Fed. Reg. 54,708.  

Under the criteria in effect prior to August 30, 2002, disfiguring scars of the head, face or neck were rated under Diagnostic Code 7800.  In that regard, a noncompensable rating is warranted with slight disfigurement.  A 10 percent rating is for consideration where there is moderate disfigurement.  A 30 percent rating is warranted for severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips or auricles. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002) 

Diagnostic Codes 7801 and 7802 were used to evaluate skin disabilities associated with third and second degrees burns, respectively.  38 C.F.R. § 4.118 (2002).  

In addition a 10 percent rating was warranted for superficial scars that were poorly nourished with repeated ulceration under Diagnostic Code 7803.  A 10 percent rating was also possible for superficial scars that were tender and painful on objective demonstration.  Diagnostic Code 7804.  Finally, scars could be rated on the basis of limitation of function of affected parts.  Diagnostic Code 7805.  38 C.F.R. § 4.118 (2002).  

The regulatory change in 2002 provided a more thorough assessment of evaluating disabilities characterized as disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2008), Diagnostic Code 7800.  The enumerated criteria of Diagnostic Code 7800 include consideration of: visible or palpable tissue loss, gross distortion and asymmetry of facial features, and eight characteristics of disfigurement, to arrive at the proper rating. 

Specifically, the criteria under Diagnostic Code 7800 provide that a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are described as follows: (1) a scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyperpigmented in an area exceeding six square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  

Note 2 provides guidance on rating tissue loss of the auricle and anatomical loss of an eye or eyes and is not applicable to this claim.  Also, in Note 3, the regulation directs evaluators to take into consideration unretouched photographs when evaluating under these criteria.

In addition, scars-other than those of the head, face, and neck-that are deep or cause limited motion, are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Under that code, a 10 percent rating is warranted if the area or areas affected exceed 6 square inches (39 square cm.).  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm.), 72 square inches (465 square cm.), and 144 square inches (929 square cm.), respectively.  A "deep" scar is one associated with underlying soft tissue damage.  Diagnostic Code 7800, Note 2.

Scars-other than those of the head, face, and neck-that are superficial and do not cause limited motion, are rated under Diagnostic Codes 7802, 7803, and 7805.  Under Diagnostic Code 7802, a 10 percent rating is warranted if the area or areas cover 144 square inches (929 square cm.) or more.  For purposes of that code, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, are to be separately rated and combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  Ten percent ratings are also warranted under Diagnostic Codes 7803 and 7804 for superficial scars that are unstable or that are painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage, and an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805.  Other scars may be rated on limitation of function of the affected part.  Diagnostic Code 7805.  38 C.F.R. § 4.118 (2008).

In regard to the 2008 amended rating criteria, the Board notes that the basic rating criteria for Diagnostic Code 7800 was unchanged.  38 C.F.R. § 4.118 (2011).  The heading for the diagnostic code was changed.  The eight disfiguring characteristics were unchanged and Notes 1 through 3 were also unchanged.  Notes 4 and 5 were added.  In essence, Note 4 codifies the holding in Esteban v. Brown, 6 Vet. App. 259 (1994) for consideration of additional disabilities.  Note 5 instructs that the characteristics of disfigurement may be caused by one scar or by multiple scars.  The characteristics required to assign a particular evaluation do not need to be caused by a single scar in order to assign that evaluation.  

Diagnostic Code 7801 is used to evaluate burn scars or scars due to other causes and not of the head, face or neck that are deep and linear.  ).  Under that code, a 10 percent rating is warranted if the area or areas affected exceed 6 square inches (39 square cm.).  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm.), 72 square inches (465 square cm.), and 144 square inches (929 square cm.), respectively.  Note 1 describes a deep scar as one that is associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2011).  

Diagnostic Code 7802 applies to burn scars and scars due to other causes not of the head, face, or neck that are superficial and nonlinear.  A 10 percent rating is warranted if the area or areas cover 144 square inches (929 square cm.) or more.  Note 1 describes a superficial scar as one that is not associated with underlying soft tissue damage.  

The Board notes that both Diagnostic Codes 7801 and 7802 contain the same information in Note 2 to accompany the respective rating criteria.  The guidance provided relates to scars of the trunk of the body.  However, as the scars in this case do not involve the trunk of the body, the guidance in Note 2 is not for application.

Under the amended regulations, Diagnostic Code 7803 was removed and Diagnostic Code 7804 is used to evaluate scars that are unstable or painful.  38 C.F.R. § 4.118 (2011).  A 10 percent rating is warranted where there are one or two scars that are unstable or painful.  A 20 percent rating is applicable for three or four scars that are unstable or painful.  A 30 percent rating is for consideration for five or more scars that are unstable or painful.  

Note 1 instructs that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if there are one or more scars that are both painful and unstable, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Finally Note 3 further provides that, scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Similar to the prior regulations, Diagnostic Code 7805 directs that other scars and other effects of scars that are evaluated under the above diagnostic codes are to have any disabling effects, not covered by any of the other scar codes, under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2011).

The Veteran's scar disabilities have been evaluated under all three versions of the rating criteria during the pendency of his appeal.  Accordingly, the Board must also adjudicate the Veteran's claim under the same criteria to determine whether he is entitled to an increased rating under the different criteria.  The Board finds that the Veteran will not be prejudiced by consideration of the changed regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A.  SFW Right Arm

The Board has reviewed all of the evidence of record, with a focus on the evidence pertinent to the claim.  The evidence does not support a rating in excess of 10 percent for the Veteran's residuals of SFWs of the right arm, characterized as a tender, superficial scar, at any time during the pendency of the appeal.  The rating criteria in effect prior to August 2002 do not support an increase.  Other than a rating under Diagnostic Code 7805, for limitation of function, the rating criteria either do not apply (face, head or neck or burn scars), or a 10 percent rating is the maximum rating available.  The Veteran's current 10 percent rating is based on a finding that he had a tender, superficial scar and he received the maximum rating under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2002).  (A potential rating for limitation of function will be discussed in the muscle review.)

The rating criteria in effect From August 23, 2002, also do not provide for a rating in excess of the currently assigned 10 percent.  The Veteran's scar is not of the head, face or neck.  It is not deep and does not cause limitation of motion with an involved area exceeding 12 square inches or 77-cm.  The rating criteria under Diagnostic Codes 7802, 7803, and 7804 do not provide for a rating in excess of 10 percent.  

Finally, the rating criteria in effect after October 23, 2008, also do not provide a basis for a rating in excess of 10 percent from that date.  The Veteran's scar is not on the head, face, or neck.  As before, the size of the scar does not meet the criteria for a 20 percent rating for a deep and nonlinear scar under Diagnostic Code 7801.  The criteria under Diagnostic Code 7802 provides for a 10 percent rating for a superficial and nonlinear scar.  Finally, a rating in excess of 10 percent is not applicable under Diagnostic Code 7804 as the Veteran does not have three or four scars that are unstable or painful.  38 C.F.R. § 4.118 (2011).

The Veteran was awarded service connection for residuals of a SFW of the right arm in June 1954.  The grant was based on the VA examination of June 1954 that reported a 1-inch linear, pale, and barely perceptible scar and a barely perceptible pea-sized scar on the extensor aspect of the right forearm.  The Veteran was also noted to have a minute, pea-sized, barely perceptible scar on the radial aspect of the right hand.  The scars were said to be asymptomatic nearly two years after the Veteran was wounded.

Although added to the record years afterwards, the 1964 Civil Service examination found no objective evidence of any impairment related to SFWs of the right arm.  This was approximately 14 years after the Veteran was wounded.  In addition, VA treatment records from 1959 to 1979 provided no evidence of impairment of the right arm as a result of scars from the SFWs.  The Veteran's scars were said to be asymptomatic on VA examinations in 1978.  

VA outpatient records document right CTS in 1983.  They also attribute the Veteran's complaints of right arm pain to his nonservice-connected neck disorder.  The VA examiner of November 1983 said there was no visible scar for the right forearm.  VA treatment records for the period from 1983 to 1988 contain evidence of cervical radiculopathy, confirmed by EMG/NCV results, due to residuals of the cervical spine injury in 1977.  The radiculopathy was bilateral.  A June 1988 VA examination noted no visible scar on the right forearm.  

In July 1991 the Veteran was examined for complaints of stiffness in the right arm.  The VA examiner said there was no visible scar on the right forearm.  The Veteran was afforded a VA examination in February 1994.  The examiner noted that the Veteran had a history of SFW of the right forearm.  He complained of stiffness and muscle spasm when he would try to move his forearm.  She said there was no visible scar but that there was tenderness over the distal forearm area with slight muscle flabbiness throughout the forearm muscles.  The examiner said there was a history of CTS of the right hand with surgical release.  An x-ray of the right hand was interpreted as being a normal study.  

The Veteran was afforded VA examinations to assess his service-connected scar and muscle disabilities in September 1995.  The scar examiner noted the Veteran being wounded in Korea but did not mention the right forearm.  The VA examiner for the muscle examination provided a more thorough citation to the actual wounds suffered by the Veteran in service.  She noted SFWs of the right forearm.  The examiner said that deep tendon reflexes were slightly decreased in the right upper extremity in biceps and triceps jerk.  She also said that sensation to pinprick stimuli test was unremarkable in both upper extremities. 

The right forearm was noted to have slight diffuse muscle flabbiness and minimal tenderness throughout the medial aspect of the forearm.  The examiner said the range of motion was within normal limits, 0 to 140 degrees.  The examiner noted that x-rays of the right hand reported normal fingers in February 1994.  The examiner provided a diagnosis of residuals from shell fragment injury for the right forearm.

VA records for the period from June 1994 to May 1998 noted complaints of bilateral right arm pain.  This was not related to residuals of the Veteran's SFW of the right arm.

The Veteran was afforded several VA examinations to assess his pending appeal in March 2000.  In regard to his scars, the examiner noted the Veteran's wounds to the right forearm.  The examiner said he was unable to visualize any scars of the right forearm.  He said this was because of the Veteran's hairiness.  No specific impression, assessment or diagnosis was provided.

The Veteran was also afforded a neurological examination to assess his claimed symptoms.  The examiner said there was some tenderness of the right forearm but no weakness of the deltoid, triceps, biceps, brachioradialis, wrist extension, or grip.  She reported there was a positive Tinel's sign at the right ulnar nerve.  The examiner concluded by saying the Veteran had a number of injuries related to shrapnel that included a soft tissue injury to the right forearm.  She stated that the Veteran's neck and back injuries from his fall in 1977 were unlikely to contribute significantly to the Veteran's injuries due to his SFWs.

The Veteran had a third examination to assess any muscle-related symptoms from his several SFW disabilities.  The examiner noted that the Veteran was wounded on two occasions in service.  The wounds included the right forearm.  The examiner said the Veteran mostly complained of weakness, soreness at the site of the SFWs in the right arm.  As to the right arm, the Veteran said he had pain when he tried to use the arm with muscle tightness and spasm, especially when he tried to comb his hair or use his right arm behind his back.  

The examiner said there was a 1-cm by .5-cm scar on the lateral lower right arm and a second 2-cm scar at the lateral elbow.  He said there was tenderness on palpation of the lateral arm.  There was a limitation in the active range of motion of the right shoulder.  The examiner said the range of motion for the elbow was grossly within normal limits.  The examiner included a report of an x-ray for the right arm that showed corticated densities on the radial aspect of the distal extremity near the humerus that may represent some unfused apophyses or old avulsion fragments.  There was mild degenerative change of the acromioclavicular (A/C) joint.  

The pertinent diagnosis included SFW to the right arm with limitation in active range of motion of the right shoulder.  

As noted above, the Veteran was granted service connection for a separate right shoulder disability as a residual of his SFW of the right arm in January 2003.  His residuals of a disability involving SFWs of the right arm were also assigned a 10 percent rating for a superficial scar under Diagnostic Code 7804.  This disability was also re-characterized as a separate disability from the service-connected SFW residuals of the neck.  The Board notes that the January 2003 rating decision mischaracterized the size of the Veteran's right arm scar as 1-cm by 5-cm rather than the correct measurement from the examination report of 1-cm by .5-cm.  

The Veteran was afforded a VA neurology examination in November 2004.  The examiner said she had reviewed the Veteran's x-ray reports and said there were no shrapnel fragments in the right forearm because they had been removed.  The examiner said the Veteran had 5/5 strength in the right hand intrinsics.  The Veteran was said to have 3-1/2+ reflexes at the biceps, triceps, and brachioradialis on the right.  The examiner said it was her impression that the Veteran had residuals of multiple neurologic injuries.  She said the Veteran had an injury related to cervical spinal myelopathy that was either caused by the surgery or leading up to the surgery in 1999.  She said this could be exacerbating the pain in the Veteran's right forearm.  She also said that, although there was no definite weakness or numbness in the right forearm, even with fatigue, attributable to the SFW, the Veteran was caused discomfort when he pronated and supinated his right forearm.  She theorized there may be scarring in the right forearm that was not visualized on radiographic examination.  

The Veteran was also afforded a VA muscle/orthopedic examination in November 2004.  The examiner stated that there was no visible scar on the right forearm.  The final impression was that the Veteran had SFWs of the right forearm by history with no residual scar.  

A new examination was conducted to evaluate the Veteran's scars in March 2005.  The examiner reviewed the STRs and noted that the Veteran sustained SFWs to the right forearm in September 1950.  The examiner said that the Veteran had a scar on the right arm that measured 6-cm by .3-cm.  There was no pain for the scar, it was not adherent to the underlying tissue and the texture was normal.  The scar was not unstable and was not elevated or depressed.  The scar was said to be superficial.  There was no inflammation, edema or keloid formation.  There was normal color for the scar.  The examiner also said there was no area of induration or inflexibility and that there was no limitation of function associated with the scar.  

The Veteran was afforded three VA examinations in July 2006.  The first of the three was an examination of the muscles on July 14, 2006.  The Veteran reported that he had severe spasm and stiffness with contracture of the right arm.  The examiner said the Veteran happened to be right-handed.  (As previously noted, the Veteran is left-handed.)  

The examiner identified Muscle Group VI as being involved with the right forearm.  The examiner identified a scar on the right forearm that she said was on the elbow and measured 2-inches.  The examiner said the Veteran's scar on the right elbow was tender to touch.  The examiner said there was significant strength loss in the right forearm.  She said the right arm muscle group could move the arm up but that the muscles contracted on their own.  The examiner said the Veteran's ability to perform activities of daily living (ADLs) was affected.  Finally, she said the muscle group of the hand could move the joint with assistance.  

A second VA examination was provided on July 19, 2006.  The Veteran's scars were examined.  The examiner stated that he was reviewing three specific scars.  Pertinent to this issue was what he described as a 5.5-cm by 3-millimeter (mm) linear longitudinal scar along the right arm elbow/triceps area.  The examiner stated a scar ran along the right arm extensor elbow/triceps area.  The examiner said the scar was difficult to visualize at times but it was present.  It was said to be flat and slightly hypopigmented.  There were no keloids, the skin was not bound down, and the scar was stable and well healed.  There was no pain on examination when the scar was palpated.  The scar was superficial with no inflexibility of the skin and there was no limitation of motion caused by the scar.  The examiner said there some minor disfigurement because of the hypopigmented scar.  A color photograph of the right forearm was provided.  A scar was barely discernible as depicted in the examination report.  

The third examination was a VA orthopedic examination on July 25, 2006.  The examiner noted that she had reviewed eight volumes of the claims folder.  The examiner said that, until 1979, the Veteran's complaints were mostly related to his left lower extremity and not regarding his right forearm.  The examiner further noted that several VA examinations from 1954 to 1964 did not reveal any objective findings of residuals or identifiable problems with the SFWs of the right arm.  They were mentioned in reports but no abnormalities were noted.  

The examiner provided a detailed listing of medical findings contained in the records in the claims folder.  She reviewed the progression of the Veteran's cervical spine problems following his fall in 1977.  She stated that EMG/NCV studies diagnosed mild right CTS but that this was unrelated to the SFW.  The examiner stated that there was no evidence of any muscle damage in the right arm due to SFWs.  The examiner said the Veteran was dependant in most ADLs mainly due to his left hemiparesis that was unrelated to his SFWs.  The examiner said the Veteran had been unemployed for a number of years.  She could not make a statement regarding employment due to the Veteran's many medical problems.  The examiner did say that the identified SFWs of the right forearm would not have interfered with his employment.  

The examiner provided pertinent diagnoses of normal physical examination of the right elbow and right wrist.  She also reviewed results of x-rays of the right forearm that showed findings of soft tissue calcification at the lateral humeral epicondyle.  She said these were not related to the SFW or scar.  She said it was most likely due to calcified chronic lateral epicondylitis and most likely the cause of discomfort in the forearm.  The examiner said that, based on a review of the entire claims folder, it appeared that for several years after leaving service, the Veteran's concerns were with his left lower extremity.  His SFW scars of the right forearm were mentioned in VA examinations as findings and were felt to be of minimal significance as the reports indicate.  The examiner said that, based on this information, the present complaints of right arm pain are not due to the SFWs or scars.  They are due to the Veteran's multiple medical problems, including postsurgical changes of the cervical spine fusion and degenerative joint disease of the cervical spine.  She said the Veteran's right arm pain was also associated with his right rotator cuff syndrome.    

In summary, the examiner said that, although the Veteran had multiple deficits, they were not due to the SFW of the right upper extremity.  

Subsequent to the July 2006 VA examinations, over 3,000 pages of VA treatment records, for the period from June 1998 to May 2009 were obtained.  The records do not reflect evidence to demonstrate the Veteran's SFW scar to manifest itself in any way beyond that described in the above cited evidence.  Further, the records do relate continued complaints of right arm pain to disorders unrelated to the Veteran's service-connected disability.

The evidence cited above in the review of the scar rating also demonstrates a preponderance of the evidence is against a rating for a muscle disability, or functional limitation of the right forearm.  

The Veteran was afforded three VA examinations in July 2006.  The first of the three was an examination of the muscles on July 14, 2006.  The examiner identified Muscle Group VI as being involved with the right forearm.  This was in response to the Board's remand of June 2006 that asked for the muscle group relating to the forearm to be identified.

The STRs do not document any residual muscle involvement as a result of the Veteran's SFW of the right forearm.  The STRs reflect removal of shrapnel from the forearm and the healing of the wounds.  No residual was noted on the separation physical examination.  Asymptomatic scars were found on VA examination in 1954.  The 1964 Civil Service examination found no objective evidence of any type of muscle disability.  The VA treatment records from 1959 to 1979 do not provide evidence to show any type of residual muscle impairment as a result of the SFWs for the right forearm.  

The many VA examinations of record do not make a finding of muscle impairment attributed to the Veteran's SFWs in service.  The Board notes that the VA examiner of July 14, 2006, said there was significant strength loss in the right arm and she provided a diagnosis of severe residuals due to injury to Muscle Group VI.   However, a review of the examination report shows that the examiner did not provide a discussion of the significant evidence of record that demonstrated other bases for the Veteran's right arm complaints.  She did not discuss his cervical spine injuries, disease, or surgery.  She also did not discuss the evidence that documented longstanding CTS of the right arm or bilateral radiculopathy.  By contrast, the VA examiner of July 25, 2006, provided a detailed review of the evidence of record.  She cited to specific items of evidence to support her conclusion that there was no evidence of muscle damage attributable to the Veteran's SFWs.  The Board finds the report of July 25, 2006, to be more probative in assessing the Veteran's status, especially in light of the significant evidence of record that is supportive of the latter examiner's conclusions.  

The many pages of VA treatment records, as well as the private medical evidence submitted by the Veteran do not support a finding of a muscle impairment related to the Veteran's SFWs.  A review of the applicable regulations used to describe wounds, 38 C.F.R. § 4.56 (1996) and 38 C.F.R. § 4.56 (2011), reflect that the Veteran's SFWs of the right forearm could only be described as slight if a muscle disability was involved.  

The lay statements submitted by the Veteran, soon after his injuries in 1977, do indicate that he had a several year history of complaints of arm pain.  VA treatment records, and many examination reports, have established that current complaints of pain are unrelated to the Veteran's SFWs of the right forearm.  They have been related to his cervical spine disc disease, radiculopathy, and as a residual of surgical treatment for the same as well as his CTS.  Moreover, the Veteran has related complaints of similar symptoms in both arms and he suffered no injury to his left arm in service.  Finally, the Veteran was granted service connection for arthritis of the right shoulder, to include his complaints of right arm pain, in January 2003.  

Based on a review of the evidence, the Board finds that there is no basis to grant a separate disability rating for a muscle disability or a separate disability rating for any functional limitation related to the service-connected SFWs of the right forearm.

B.  SFW Neck

The Veteran's STRs and the VA examination from June 1954 found no evidence of a scar on the neck, either on the right or left side.  The STRs, to include the 1952 separation physical examination, were contemporaneous with the Veteran being wounded.  The June 1954 examination was the first VA examination to assess the disability after service.  The examiner provided a detailed review of the Veteran's several SFWs that involved the neck, left leg and right arm.  Although the examiner was able to identify the scars for the right arm and left leg, there was no scar visible on the neck.  Moreover, there was no complaint noted in regard to the SFW of the neck.

The Veteran's residuals for SFW of the neck have always been rated under a diagnostic code pertaining to disabilities involving scars.  The original rating in June 1954 was under Diagnostic Code 7805.  That code, while noting the disability as a scar, acknowledged that the disability did not satisfy any of the other rating criteria for the characteristics of a scar disability.  Thus, the disability was rated based on the limitation of function of the affected part.  In addition, the Veteran's neck SFW was rated together with his SFW of the right arm.  The combined disabilities were rated at the noncompensable level.

The combined disabilities, along with the rating under Diagnostic Code 7805, remained unchanged until the Veteran was granted a separate disability rating for residuals of a SFW of the right arm in January 2003.  The Veteran's residuals of a SFW of the neck remained at the noncompensable level under Diagnostic Code 7805.

The Board has considered the disability for an increased rating under the criteria for evaluating scar disabilities, to include all of the changes in the applicable regulations made during the pendency of the appeal.  The evidence of record does not support an increased rating for a disability of the scar at any time during the pendency of this appeal.

In that regard, the preponderance of the evidence is against there being a visible scar related to the Veteran's SFW.  The STRs and June 1954 VA examination represent the best evidence to assess the nature of any SFW of the neck.  There was no evidence of a scar, on either side of the neck.  The STRs clearly document the wound but there was no nerve or artery involvement, no indication of surgery in service, and no treatment after service up to 1954.  The wound was noted only by history at the time of the VA examination.

The VA outpatient records, for the period from 1959 to 1977 do not document any problems with the Veteran's neck that are said to be related to his SFW.  There are no complaints related to a scar of the neck.  The records document treatment for complaints related to his SFWs of the left leg.

The Veteran suffered injuries to his cervical spine as a result of his fall from the ladder in August 1977.  It was only after that point that he was noted to sometimes have a scar on his neck and sometimes not.  A March 1978 VA examination noted there was no evidence of a scar on the neck.  The April 1979 report from Dr. Brown noted the several cervical spine diagnoses and said he did not believe they had anything to do with the Veteran's injuries in service.  The first mention of any scars on the neck was by way of the VA examination report of July 1979.  The examiner said there were minute scars located on the left, posterior side of the neck.  The examiner did not relate the scars to the Veteran's SFW.  VA examinations in November 1983 and June 1988 both stated that there was no visible scar on the neck.  After the Veteran's surgery in 1991, the surgical scar on the posterior of the cervical spine was evident.  

The Veteran submitted a claim for increased rating in December 1993.  He was afforded VA examinations in February 1994 and September 1995.  Both examiners reviewed the STRs and noted the fact of a SFW to the neck in service.  However, neither examiner provided a finding of a related scar on the Veteran's neck.  A VA examiner, in a March 2000 scars examination, could not visualize a scar on the neck that was associated with the SFW.  The surgical scar was noted but declared as not related to the trauma in service.  Color photographs at that time depicted the cervical spine surgical scar but no scar on the side of the neck was visible.  A VA muscles examination from March 2000 noted there was a 3-cm healed scar on the left side of the neck that he related to the Veteran's SFW.  The same examiner described the Veteran's surgical scar as 11-cm in length.  The examiner referred to the same 3-cm scar as not tender in an addendum report from August 2001.  

The Veteran had additional VA examinations in November 2004.  The reports state that there was no visible scar on the neck.  Of note, one of the reports was from the same examiner that had previously identified a 3-cm scar on the left side of the neck.  He did not repeat this finding in his later examination.  However, in March 2005, a VA examiner said there was a stellate scar on the right side of the neck that measured 1-cm by 1-cm.  There was no pain for the scar, it was not adherent to the underlying tissue, the texture was normal, the scar was not unstable, was not elevated or depressed.  The scar was superficial.  There was no inflammation, edema or keloid formation.  There was normal color for the scar, no area of induration or inflexibility and no limitation of function associated with the scar.  

A VA scar examiner noted the Veteran's surgical scar and related it to his service-connected SFW in July 2006.  She did not identify a separate scar.  Although the examiner stated she had reviewed the claims folder, the contents of her report support a conclusion that she did not as she misidentified the surgical scar as a residual of the SFW without reference to any other scar on the neck.  A second VA examiner evaluated the Veteran for his scars in July 2006.  The examiner said he was to specifically evaluate the previously identified 1-cm by 1-cm stellate scar.  The examiner found no evidence of a neck scar aside from the surgical scar.  A final VA examination was conducted in July 2006.  The examiner provided a thorough review of the STRs and prior medical evidence of record.  The examiner stated there was no visible scar on the neck related to the SFW.  The examiner concluded that the degenerative changes of the Veteran's cervical spine were unrelated to his SFW of the neck

Upon a thorough review of the evidence of record, the Board concludes that the evidence demonstrates that the Veteran's scar aspect of the residuals of his SFW of the neck is characterized by subject complaints of pain, with no objective evidence of a scar related to his SFW in service.  There is no disfigurement, no measureable area of the scar, no tenderness, no instability, and no evidence of a poorly nourished and ulcerating scar to warrant a compensable rating under the rating criteria in effect at any time during the pendency of the appeal.

The two VA examination reports that indicated evidence of a visible scar are not as probative as the multiple other examination reports of record that do not report evidence of a neck scar aside from the surgical scar.  This is because the two examiner's findings stand in stark contrast to the many examinations done to specifically evaluate the Veteran for his scar and the fact that multiple examiners have reached the same conclusion of no visible scar.  Further, one of the examiners who found evidence of a SFW scar, the VA examiner of the March 2000 report and addendum of August 2001, did not make the same finding of a separate scar on his examination in November 2004.  

The objective medical evidence of record does not establish a muscle injury to warrant a separate disability rating or a functional limitation rating under Diagnostic Code 7805.  The Veteran had a superficial wound to the neck in service.  The wound was treated and healed in service and he was returned to duty.  The wound was not noted on his separation examination.  The STRs did not document any type of residuals involving the neck/cervical spine.  There were no complaints or findings of such residuals at the time of the VA examination in June 1954.

The objective evidence of record establishes that the SFW of the neck was asymptomatic for many years after service.  The first medical evidence to indicate any type of neck-related complaints was the Civil Service disability examination that was performed by a VA physician in March 1964.  The Veteran's shrapnel injuries were noted.  The examiner said the involvement of the neck was disabling for only a short period of time.  He also noted that the Veteran said he had some cervical symptoms of an intermittent nature that could be a residual of the wound.  However, a physical examination of the neck and upper extremities was essentially negative.  Further, the examiner stated there was no objective evidence to complement the Veteran's complaints of a hot sensation in his neck when turning his head.  

A review of the VA treatment records from 1959 to 1977 does not reflect evidence of complaints of a neck/cervical spine problem.  The first objective evidence of a cervical spine problem is the private medical records associated with treatment of the Veteran's injuries from his fall in August 1977.  The records did include an x-ray report from 1976 that stated there were moderately advanced degenerative changes with narrowing at C3-C4 with encroachment on the neural foramina at this level and narrowing at C6-C7.  This was 25 years after service.  Dr. Brown categorically stated that the cervical spine problems identified in his examination of 1979 were not related to the SFW sustained in service.  

The multiple earlier VA examinations note the degenerative changes of the cervical spine prior to the surgery in 1991 but do not relate them to the Veteran's SFW.  The later VA examinations note the residuals of the cervical spine surgery.  The VA examiner from February 1994 did not have access to the Veteran's claims folder and the report lists a history as related by the Veteran.  In that regard, he reported being wounded in the neck and having pain ever since.  The pain was aggravated by his injury in 1977.  The examiner noted the fusion surgery in 1991.  She also provided findings for evaluation of the cervical spine.  Her diagnoses included residuals (undefined) of shell fragment "injury" of the neck and history of cervical spinal fusion from fracture at multiple levels of the cervical spine.  As noted in the extensive listing of evidence, the Veteran did not suffer fractures of the cervical spine at multiple levels in 1977.  More importantly, he did not suffer an injury to the cervical spine in service as a result of his SFW.

A VA examiner from September 1995 did not find the Veteran's current cervical spine disability as being related to his SFW in service.  The VA orthopedic/muscle examiner from March 2000 listed detailed findings regarding the Veteran's cervical spine.  He concluded that they were not related to the Veteran's SFW in service.  The Board notes that a November 2004 VA neurology examiner said the Veteran had residuals of multiple neurologic injuries.  She said the Veteran had an injury related to cervical spinal myelopathy that was either caused by the surgery or leading up to the surgery in 1999.  The examiner added that the SFW to the neck indicated an impact to the spine itself, which could have contributed to the development of cervical spine disease and necessitating the surgery.  A VA orthopedic/muscle examination, also in November 2004, did not relate any current cervical spine symptoms to the Veteran's SFW.  

The VA muscle examiner in July 2006 identified Muscle Group XXII as the muscle group that would be involved with a disability of the neck.  In her physical examination, the only scar she addressed was the surgical scar relating to the surgery from 1991.  She provided several findings regarding the cervical spine and related them, and the fusion of the cervical vertebra, to the Veteran's SFW.  Although the examiner stated she had reviewed the claims folder in detail, her findings are not supported by the evidence of record.  She made no reference to the multiple examination reports that previously found no relationships between the SFW and the Veteran's current cervical spine disability and symptoms.  She cited to the Veteran's surgical scar as evidence of his SFW when this was clearly not related to his SFW.  She did not cite to any other evidence, other than her own assessment, as to why the Veteran's SFW involved the cervical spine, involved Muscle Group XXII, or resulted in his current cervical spine disability.  

The examiner from the July 25, 2006, VA examination provided an extensive recitation of the earlier evidence of record to establish a baseline for the Veteran's status in service and in the years thereafter.  She also noted that the Veteran sustained SFWs in service with the majority of the injuries occurring to the left lower extremity.  She noted the Veteran had sustained SFWs of the neck and right forearm but that, until 1979, the Veteran's complaints were mostly related to his left leg wounds.  The examiner provided a detailed listing of medical findings contained in the records in the claims folder.  She reviewed the progression of the Veteran's cervical spine problems following his fall in 1977.  She stated that EMG/NCV studies diagnosed mild right CTS but that this was unrelated to the SFW.  The examiner noted that there was no SFW scar visible on the Veteran's neck.  The examiner noted a 3.5-inch surgical scar on the neck.  She conducted range of motion and neurological function studies.  The examiner stated that there was no evidence of any muscle damage in the neck due to SFWs.  The examiner said the Veteran was dependant in most ADLs mainly due to his left hemiparesis that was unrelated to his SFWs.  The examiner said the Veteran had been unemployed for a number of years.  She could not make a statement regarding employment due to the Veteran's many medical problems.  The examiner did say that the identified SFWs of the neck would not have interfered with his employment.  

The examiner said that, based on a review of the entire claims folder, it appeared that for several years after leaving service, the Veteran's concerns were with his left lower extremity.  His SFW scar of the neck was mentioned in VA examinations as findings and was felt to be of minimal significance as the reports indicate.  She said that the first evidence of degenerative changes to the cervical spine was noted in 1976.  She said it would be pure speculation to assume these degenerative changes were exclusively due to the SFW and scars of the neck.  She said there was no evidence of foreign bodies and the examination for neck and effects of the SFW to the neck were without any objective evidence.  The examiner said that, based on this information, the present complaints of neck pain were not due to the SFWs or scars.  They were due to the Veteran's multiple medical problems, including postsurgical changes of the cervical spine fusion and degenerative joint disease of the cervical spine.  

The Veteran has submitted lay statements in support of his claim from friends that note his complaints of pain, numbness and tingling in his arms over the years, perhaps even earlier than his 1977 injury.  He has submitted multiple statements of his own that relate his cervical spine disability and his related symptoms to his SFW.  He has provided testimony as well.  However, the extensive VA treatment records identified the Veteran as having right CTS.  Further, the same treatment records contain a number of entries that relate the Veteran's complaints of shooting pains, numbness and tingling in the fingers of both hands, to his nonservice-connected cervical spine disability.  There are no treatment entries that relate any of the symptoms to the Veteran's SFW of the neck. 

In some cases, the lack of documentation of a particular disability in STRs can be overcome by lay statement evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, in some cases lay evidence may be able to establish the existence of a disability and a nexus to service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Davidson v. Shinseki,  581 F.3d 1313 (Fed. Cir. 2009).

The evidence establishes that the Veteran sustained SFWs to the right forearm and neck in service.  However, the evidence does not establish any additional residual disability, to include a muscle impairment or limitation of function of the right forearm or neck/cervical spine that is related to his SFWs.  The Veteran is competent to recite his symptoms.  However, the Veteran is not competent to say that symptoms are the result of his SFW in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007).  

As summarized by the VA examiner of July 25, 2006, the preponderance of the evidence does not support a finding of any muscle impairment or other functional impairment is related to the Veteran's SFWs of the right forearm or neck.  This is supported by the medical evidence of record, to include multiple VA exams and VA treatment records.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an increased rating for either issue for any period during the pendency of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his residuals of SFWs.  The Veteran has a tender, superficial scar of the right forearm that does not involvement any limitation of function or muscle impairment.  The rating criteria adequately provides for such a disability.  Further, the Veteran has a service-connected disability for residuals of SFWs of the neck.  However, there is no identifiable scar related to the disability, no muscle impairment and no functional limitation.  The noncompensable rating assign is in keeping with the applicable rating criteria.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In the present case, the Veteran's claim for an increased rating was received prior to the enactment of the VCAA.  The Veteran's claim was denied in April 1996.  He expressed his disagreement with that denial in June 1996 and perfected his appeal in August 1996.

The AMC wrote to the Veteran in March 2004.  The Veteran was advised of the evidence required to substantiate his claim for an increase in his disability rating.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was asked to submit medical evidence that he may have in his possession.

The Veteran responded in May 2004.  He described symptoms related to his disabilities.

The Board decided several issues and remanded the two issues currently on appeal in June 2006.  The AMC again wrote to the Veteran in July 2006.  The Veteran was advised of the evidence required to substantiate his claim for an increase in his disability rating.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was asked to submit medical evidence that he may have in his possession.  He was also informed as to how VA determines effective dates and disability ratings.

The Veteran responded that he had nothing additional to submit in July 2006.

The Board remanded the case for additional development in December 2007.  The AMC wrote to the Veteran in February 2008.  The letter advised the Veteran of the development that would be conducted in the case.  He was also asked to identify any additional evidence that could support his claim.  He did not respond.

The Board remanded the case again in July 2009.  In particular, the Board required that the Veteran be provided with notice regarding increased rating claims as required by the Court in Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I).  

The AMC wrote to the Veteran in July 2009.  The letter again asked to the Veteran to identify or submit evidence in support of his claim.  The letter also provided specific notice as to the rating criteria used to evaluate scar disabilities.  In this case, the RO provided the criteria applicable from the regulatory change effective in August 2002.  The Veteran did not respond to the letter.

The Board notes that, subsequent to the initial decision in Vazquez-Flores I, a second opinion was issued by the Court following a remand of the case by the United States Court of Appeals for the Federal Circuit.  The holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) addressed notice requirements in increased rating claims.  The Court held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

As noted, the Veteran was not provided his initial VCAA notice in this case until March 2004.  His claim was re-adjudicated in October 2005 with a supplemental statement of the case (SSOC) being issued to confirm the denial of his claim, note the evidence added to the record, and provide the reasons and bases for the continued denial of his claim.  He was provided notice on subsequent occasions.  He was also issued additional SSOCs that provided the same function of re-adjudicating the claim, listing the evidence of record and explaining the basis for the denial of the claim.  The SSOCs were issued in August 2007, May 2009, and March 2011.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an increase in his disability rating by his statements and the submission of evidence believed supported his claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes private treatment records submitted by him, as well as voluminous VA treatment records.  The Veteran was found to have waived his opportunity for a Board hearing by failing to appear for scheduled hearings without good cause.  He was afforded multiple VA examinations.  These examination reports contain sufficient evidence by which to evaluate the Veteran's SFW disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran was last examined in July 2006, he has not submitted any contention that his disabilities have worsened since his last examination.  Moreover, the record is replete with nearly daily medical review records of the Veteran's status from May 2003 to May 2009.  Thus, there is no basis to remand the case for a more current VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

The Board notes that in its remand of December 2007, the Board found that the SSOC of August 2007 had not addressed the specific results of the VA examination of July 14, 2006.  In addition, the Board instructed the AMC to include a discussion of the examination in the next SSOC, to include a summary and discussion of the criteria applicable to muscle disabilities involving Muscle Group VI and XXII as well as to include criteria used to evaluate disabilities of the cervical spine.

The AMC issued the SSOC of May 2009.  However, the SSOC did not incorporate all of the elements noted in the Board remand.  The SSOC provided a discussion muscle disability criteria, for Muscle Groups I through III, in the Reasons and Bases section; however, there was no discussion of the cited VA examination or cervical spine rating criteria.  Thus, the Board remand of July 2009 provided the same instructions.  

The AMC's SSOC of March 2011 did not list, or discuss, the examination from July 14, 2006, but discussed the later examination of July 25, 2006.  Further, the AMC did not list the rating criteria for disabilities involving the spine.  The SSOC did provide the pertinent rating criteria for Muscle Groups VI and XXII.

In general, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Court has also said that only a substantial, rather than strict compliance is required under Stegall.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd on other grounds 287 F.3d 1377 (Fed. Cir. 2002).

In this case, the evidence of record does not establish entitlement to a disability rating under the muscle disability criteria for either Muscle Group VI or XXII.  Further, the evidence of record clearly does not establish a rating for a cervical spine disability.  Thus, the Veteran was not prejudiced by the AMC's lack of discussion of the rating criteria pertaining to such disabilities.  

Accordingly, upon review of the all of the actions taken in this case, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals for SFW of the right arm is denied

Entitlement to a compensable disability rating for service-connected residuals for SFW of the neck is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


